Title: To Thomas Jefferson from Joseph Fenwick, 30 April 1792
From: Fenwick, Joseph
To: Jefferson, Thomas


          Bordeaux, 30 Apr. 1792. He encloses a copy of his 13 Feb. letter. The National Assembly on 20 Apr. approved Louis XVI’s proposed declaration of war against the King of Hungary and Bohemia. The impact of this declaration on the maritime powers is uncertain. France apparently has no fear of a war at sea. There are no extraordinary preparations in the dockyards, no embargoes or warnings to trading ships by the chambers of commerce, and no call for seamen by the government.—The movements of the armies on the northern frontiers are unknown. All is quiet in the southern departments. The National Assembly expects England and Spain to remain neutral, especially in view of the recent ministerial change in the latter country.—He has informed American captains in this district of “the rupture the french Nation is now likely to be exposed to.”—He requests early information about all new American commercial legislation.—The 12,000 soldiers the French government ordered to the West Indies will have to rely on the United States for “Flour salt provision and rice” because of a shortage of grain in France.—He encloses a letter from Stephen Cathalan “covering a petition from the unfortunate prisoners at Algiers.”
        